           Case 3:20-cv-04638-RS Document 27 Filed 07/23/21 Page 1 of 3




 1   Neama Rahmani (State Bar No. 223819)
       efilings@westcoasttriallawyers.com
 2   Ronald L. Zambrano (State Bar No. 255613)
       ron@westcoasttriallawyers.com
 3
     Sandra Acosta Tello (State Bar No. 315616)
 4     sandra@westcoasttriallawyers.com
     WEST COAST EMPLOYMENT LAWYERS, APLC
 5   350 South Grand Avenue, Suite 3325
     Los Angeles, California 90071
 6   Telephone: (213) 927-3700
     Facsimile: (213) 927-3701
 7

 8   Attorneys for Plaintiff,
     STEVE TRAN
 9
     AMBER M. SPATARO, Bar No. 210942
10   aspataro@littler.com
11   ANGELA MEAKIN, Bar No. 297169
     ameakin@littler.com
12   LITTLER MENDELSON, P.C.
     One Newark Center
13   1085 Raymond Boulevard, 8th Floor
     Newark, New Jersey 07102
14   Tel: 973.848.4700
15   Fax: 973.643.5626

16   Attorneys for Defendant
     TOPCON HEALTHCARE SOLUTIONS INC.
17

18                                     UNITED STATES DISTRICT COURT

19                                    NORTHERN DISTRICT OF CALIFORNIA

20

21   STEVE TRAN,                                           Case No. 20-CV-04638-RS

22                       Plaintiff,                        [Removed from Alameda County
                                                           Superior Court, Case No. RG20063957]
23                         v.
                                                           JOINT STIPULATION AND ORDER FOR
24
     TOPCON HEALTHCARE SOLUTIONS, INC., a                  DISMISSAL WITH PREJUDICE
25   Delaware Corporation, and DOES 1 through 250,
                                                           Complaint Filed: May 2, 2020
26                       Defendant.
                                                           Action Removed: July 14, 2020
27

28   //
                                                     -1-

                        JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
           Case 3:20-cv-04638-RS Document 27 Filed 07/23/21 Page 2 of 3




 1          IT IS HEREBY STIPULATED, by and between the parties hereto, through their respective

 2   counsel of record, that the action in its entirety, in consideration of a negotiated settlement, shall be

 3   dismissed with prejudice pursuant to the Federal Rules of Civil Procedure, Rule 41 (a)(1). The parties

 4   shall respectively bear their own attorney fees and costs.

 5
     Dated: July 23, 2021                          WEST COAST EMPLOYMENT LAWYERS, APLC
 6

 7

 8
                                                   By: ___________/s/____________________
 9                                                       Ronald L. Zambrano, Esq.
                                                         Sandra Acosta Tello, Esq.
10
                                                         Attorneys for Plaintiff,
11                                                       STEVE TRAN

12

13

14   Dated: July 23, 2021

15

16
                                                   By: ___________/s/___________________
17                                                       Amber Spataro, Esq.
                                                         Angela E. Meakin, Esq.
18
                                                         Attorneys for Defendant,
19                                                       TOPCON HEALTHCARE, INC.

20

21

22

23

24

25

26
27

28
                                                        -2-

                        JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
           Case 3:20-cv-04638-RS Document 27 Filed 07/23/21 Page 3 of 3




 1                                                  ORDER

 2

 3          The foregoing Stipulation of the parties is accepted and approved, and this action is hereby

 4   dismissed with prejudice, with each party to bear its own attorneys’ fees and costs.

 5
     IT IS SO ORDERED.
 6

 7
              July 23rd, 2021
     DATE: __________________                             ___________________________
 8                                                        Honorable Richard Seeborg
                                                          Judge of the United States District Court,
 9
                                                          Northern District
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        -3-

                                               PROOF OF SERVICE
